





Norfolk Southern Corporation Long-Term Incentive Plan
Award Agreement


Restricted Stock Unit Award For Marta R. Stewart


This AGREEMENT dated as of January 26, 2017 (Award Date), between NORFOLK
SOUTHERN CORPORATION (Corporation), a Virginia corporation, and Marta R. Stewart
(Participant).


1.    Award Contingent Upon Execution of this Agreement and of Non-Compete. This
Award is contingent upon the Participant’s execution of this Agreement and the
associated non-compete agreement, which is a condition precedent to this Award.
This Award shall be void, and the Participant shall not be entitled to any
rights hereunder, unless the Participant executes the non-compete agreement on
or before February 24, 2017, and thereafter fully complies with its terms.


2.    Terms of Plan Govern. Each Award made hereunder is made pursuant to the
Norfolk Southern Corporation Long‑Term Incentive Plan (Plan), all the terms and
conditions of which are deemed to be incorporated in this Agreement and which
forms a part of this Agreement. The Participant agrees to be bound by all the
terms and provisions of the Plan and by all determinations of the Committee
thereunder. Capitalized terms used in this Agreement but not defined herein
shall have the same meanings as in the Plan.


3.    Award of Restricted Stock Units. The Corporation hereby grants to the
Participant on Award Date 2,080 Restricted Stock Units. Each Restricted Stock
Unit is a contingent right to receive a Restricted Stock Unit Share, subject to
the restrictions and other terms and conditions set forth in the Plan and this
Agreement. Each Restricted Stock Unit shall equal the Fair Market Value of one
share of the Common Stock of the Corporation on the date all applicable
restrictions lapse.


The Participant’s Award of Restricted Stock Units shall be recorded in a
memorandum account. The Participant shall have no beneficial ownership interest
in the Common Stock of the Corporation represented by the Restricted Stock Units
awarded. The Participant shall have no right to vote the Common Stock
represented by the Restricted Stock Units awarded or to receive dividends,
except for Dividend Equivalent payments as set forth below.


(a)    Restriction Period. The Restricted Stock Units are subject to a
three-year Restriction Period which terminates on January 26, 2020.


(b)    Restrictions. Until the expiration of the Restriction Period or the lapse
of restrictions in the manner provided in paragraph 3(c) of this Agreement,
Restricted Stock Units shall be subject to the following restrictions:


i.the Participant shall not be entitled to receive the Restricted Stock Unit
Shares to which the Participant may have a contingent right to receive in the
future;


ii.the Restricted Stock Units may not be sold, transferred, assigned, pledged,
conveyed, hypothecated, used to exercise options or otherwise disposed of; and


iii.the Restricted Stock Units may be forfeited immediately as provided in this
Agreement and in the Plan.


(c)    Distribution of Restricted Stock Units.


i.    If the Participant remains in the continuous employment of the Corporation
or a Subsidiary Company during the entire Restriction Period, upon the
expiration of the Restriction Period all restrictions applicable to the
Restricted Stock Units shall lapse.






1



--------------------------------------------------------------------------------




ii.    If the Participant’s employment is terminated by reason of the Retirement
of the Participant before the expiration of the Restriction Period, the
restrictions on the Restricted Stock Units shall lapse upon the expiration of
the Restriction Period provided that the Participant’s employment is terminated
by reason of the Retirement of the Participant after September 30, 2018. If the
Participant’s employment is terminated by reason of the Retirement of the
Participant before September 30, 2018, then notwithstanding the foregoing, the
Restricted Stock Units shall be forfeited immediately and all rights of the
Participant to such Units shall terminate immediately without further obligation
on the part of the Corporation or any Subsidiary Company.


iii.    If the Participant’s employment is terminated by reason of the
Disability of the Participant before the expiration of the Restriction Period,
the restrictions on the Restricted Stock Units shall lapse upon the expiration
of the Restriction Period. If the Participant dies before the expiration of the
Restriction Period, the restrictions on the Restricted Stock Units shall lapse
immediately.


iv.    Notwithstanding paragraphs (ii) or (iii) above, if the Participant’s
employment is terminated by reason of the Retirement or Disability of the
Participant, and the Participant Engages in Competing Employment prior to
expiration of the Restriction Period, then the Restricted Stock Units shall be
forfeited immediately and all rights of the Participant to such Units shall
terminate without further obligation on the part of the Corporation or any
Subsidiary Company.


A Participant “Engages in Competing Employment” if the Participant works for or
provides services for any Competitor, on the Participant’s own behalf or on
behalf of others, including, but not limited to, as a consultant, independent
contractor, director, owner, officer, partner, joint venturer, or employee. For
this purpose, a “Competitor” is any entity in the same line of business as the
Corporation in North American markets in which the Corporation competes,
including, but not limited to, any North American Class I rail carrier, any
other rail carrier competing with the Corporation (including without limitation
a holding or other company that controls or operates or is otherwise affiliated
with any rail carrier competing with the Corporation), and any other provider of
transportation services competing with Corporation, including motor and water
carriers.


Moreover, notwithstanding the foregoing, the Restricted Stock Units shall be
forfeited immediately and all rights of the Participant to such Units shall
terminate if:
A.
the Participant’s employment is terminated by reason of the Retirement or
Disability of the Participant before the expiration of the Restriction Period,
and

B.
it is determined that the Participant engaged in any of the following:

1.
the Participant engaged in an act of fraud, embezzlement or theft in connection
with the Participant’s duties or in the course of the Participant’s employment
with the Corporation or Subsidiary Company; or

2.
the Participant disclosed confidential information in violation of a
confidentiality agreement with the Corporation or a Subsidiary Company, or
otherwise in violation of the law.

A determination under this paragraph shall be made by the Committee with respect
to a participant who was, at any time, employed at the level of Vice President
or above, and this determination shall be made by the Vice President Human
Resources with respect to all other participants, and in either situation upon
consultation with the Corporation’s chief legal officer.


Participant understands that nothing in this Agreement (1) prohibits or impedes
Participant from reporting possible violations of federal law or regulation to
any governmental agency or entity (including but not limited to the Department
of Justice, the Securities and Exchange Commission (SEC), the Congress, and any
agency Inspector General), from making other disclosures that are protected
under the whistleblower provisions of federal law or regulation, or from
receiving a monetary award from the SEC related to participation in an SEC
investigation or proceeding, or (2) requires Participant to obtain prior
authorization of the Corporation to make any such reports or disclosures or to
notify the Corporation of such reports or disclosures.






2



--------------------------------------------------------------------------------




v.    Provided that the Restricted Stock Units are not forfeited as provided
herein, upon the expiration of the Restriction Period as described in
subparagraph (i), (ii) or (iii) hereof, whole shares of Common Stock of the
Corporation equal to the Fair Market Value of the Restricted Stock Units on the
date all applicable restrictions of the Restricted Stock Units have lapsed shall
be distributed to the Participant or the Participant’s Beneficiary in the event
of the Participant’s death, subject to tax withholding as provided in Section 6
of this Agreement.


vi.    If the Participant’s employment is terminated for any reason other than
Retirement, Disability, or death, the Restricted Stock Units shall be forfeited
immediately and all rights of the Participant with respect to such Restricted
Stock Units shall terminate. If the Participant is granted a leave of absence
before the expiration of the Restriction Period, the Participant shall not
forfeit any rights with respect to any Restricted Stock Units subject to the
Restriction Period, except for Dividend Equivalent Payments as provided in
Section 4 of this Agreement, unless the Participant’s employment with the
Corporation or a Subsidiary Company terminates at any time during or at the end
of the leave of absence and before the expiration of the Restriction Period, at
which time all rights of the Participant with respect to such Restricted Stock
Units shall terminate without further obligation on the part of the Corporation
or any Subsidiary Company.


vii.    The Committee, in its sole discretion, may waive any or all restrictions
with respect to Restricted Stock Units. Notwithstanding any waiver, any delivery
of Restricted Stock Units to the Participant may not be made earlier than
delivery would have been made absent such waiver of restrictions.


4.    Dividend Equivalent Payments. Except as otherwise provided herein, the
Corporation shall make to a Participant who holds Restricted Stock Units on the
declared record date a cash payment on the number of shares of Common Stock
represented by the Restricted Stock Units held by Participant on such date,
payable on the tenth (10th) day of March, June, September, and December, equal
to dividends declared by the Board of Directors of the Corporation and paid on
Common Stock.


Each dividend equivalent shall be equal to the amount of the regular quarterly
dividend paid in accordance with the Corporation’s normal dividend payment
practice as may be determined by the Committee, in its sole discretion. Dividend
equivalent payments shall not be made during a Participant’s leave of absence.


5.    Savings Clause for Rules of Professional Responsibility. Nothing contained
in this Agreement will operate or be construed to restrict a lawyer in the
practice of law in contravention of Rule 5.6 of the Virginia Rules of
Professional Conduct or a similar professional conduct rule applicable to a
lawyer who is an active member of any other state bar.


6.    Tax Withholding. The minimum necessary tax withholding obligation with
respect to an award of Restricted Stock Units will be satisfied with shares of
Common Stock of the Corporation upon distribution of such award.
        
7.    Governing Law. The Participant agrees that this Award shall be governed by
and interpreted in accordance with the laws of the Commonwealth of Virginia
without regard to Virginia’s choice of law rules. The Participant consents to
the personal jurisdiction of the federal and/or state courts serving the
Commonwealth of Virginia and waives any defenses of forum non conveniens. The
Participant agrees that any and all initial judicial actions related to this
Award shall only be brought in the United States District Court for the Eastern
District of Virginia, Norfolk Division or the appropriate state court in the
City of Norfolk, Virginia regardless of the place of residence or work location
of the Participant at the time of such action.
        
IN WITNESS WHEREOF, the Corporation has caused this Agreement to be executed by
its duly authorized officer, and the Participant has executed this Agreement by
his or her electronic acceptance hereof, in acceptance of the above‑mentioned
Award, subject to the terms of the Plan and of this Agreement, all as of the day
and year first above written.




3



--------------------------------------------------------------------------------




                    


By:
NORFOLK SOUTHERN CORPORATION




4



--------------------------------------------------------------------------------








2017 Non-Compete
Agreement Associated
With
Award Agreement Under The
Norfolk Southern Corporation Long-Term Incentive Plan


THIS AGREEMENT (the “Agreement”) is executed by and between Marta R. Stewart
(“Employee”) and Norfolk Southern Corporation (“NS” or “Corporation”). Employee
has received this Agreement in conjunction with an award agreement under the
Norfolk Southern Corporation Long-Term Incentive Plan (“LTIP” or “Plan”). The
term NS or Corporation includes NS’ subsidiaries and affiliated companies
including, but not limited to, Norfolk Southern Railway Company and its rail
subsidiaries.


WHEREAS, Employee is a participant in the LTIP and is eligible to receive an
award under such Plan, subject to certain terms and conditions of that Plan; and


WHEREAS, execution of this Agreement is a condition precedent to Employee’s
receipt of an award under the LTIP; and


WHEREAS, Employee is willing to enter into this Agreement and deliver same to NS
to satisfy that condition in order to receive an award under the LTIP.


NOW THEREFORE the parties hereto do hereby covenant and agree as follows:


1.    NS agrees that, upon Employee executing this Agreement, Employee will be
provided an award under the LTIP on the terms and conditions set forth in an
Award Agreement and will continue to receive confidential NS business and
operational information as required by the duties of his or her position.


2.    Employee agrees that the LTIP award is consideration for entering into
this Agreement and that in consideration of the award Employee will abide by the
covenants and obligations contained in this Agreement.


3.    From the last date of his or her employment with the Corporation and for a
period of one (1) year thereafter, and irrespective of the reason for such
separation, whether voluntary or involuntary, Employee will not, on his or her
own behalf or in the service of or on behalf of others, including, but not
limited to, as a consultant, independent contractor, owner, partner, joint
venturer or employee:


(a)
work for or provide services to any “competitor” of the Corporation (i) “in a
capacity involving substantially the same or similar work he or she performed
for the Corporation” in the two (2) years preceding the last date of his or her
employment with the Corporation, or (ii) as a director.



(b)
solicit, recruit, entice or persuade any employee of the Corporation to leave
the employment of the Corporation in order to work for or provide services for
any “competitor” of the Corporation, “in a capacity involving substantially the
same or similar work the employee performed for the Corporation” in the previous
two (2) years.



(c)
solicit, contact, attempt to divert, or appropriate any “customer or account” of
the Corporation for the purpose of “providing the same or similar services as
provided by the Corporation”.



The term “competitor” is defined as any North American Class I rail carrier
(including, without limitation, a holding or other company that controls or
operates, or is controlled by or under common control with,




5



--------------------------------------------------------------------------------




any North American Class I rail carrier). The phrase “in a capacity involving
substantially the same or similar work he or she performed for the Corporation”,
in sub-paragraph (a) above, means being involved in the same work or closely
related work to that which Employee performed for the Corporation and, if
Employee occupied a position at the vice president level or above for the
Corporation, includes, without limitation, any work at the vice president level
or above for a competitor. The phrase “in a capacity involving substantially the
same or similar work the employee performed for the Corporation”, in
sub-paragraph (b) above, means being involved in the same work or closely
related work to that which the employee performed for the Corporation and, if
the employee occupied a position at the vice president level or above for the
Corporation, includes, without limitation, any work at the vice president level
or above for a competitor. The phrase “providing the same or similar services as
provided by the Corporation”, in sub-paragraph (c) above, means being in the
same or closely related line of business as the Corporation for or on behalf of
a competitor of the Corporation. A “customer or account” is defined as any
individual or entity with whom Employee worked on behalf of the Corporation
within two (2) years of his or her last date of employment with the Corporation;
provided, however, that any individual or entity that ceased its business
relationship with Corporation during this two (2) year period, and did not
thereafter resume such relationship, for reasons not related to the Employee,
will not be considered a “customer” or “account.”


Nothing contained in this paragraph 3 will operate or be construed to restrict a
lawyer in the practice of law in contravention of Rule 5.6 of the Virginia Rules
of Professional Conduct or a similar professional conduct rule applicable to a
lawyer who is an active member of any other state bar.


4.    Employee covenants and agrees that any confidential or proprietary
information acquired by him or her during his or her employment with the
Corporation (including information of or concerning a customer of the
Corporation) is the exclusive property of the Corporation, and Employee
acknowledges that he or she has no ownership interest or right of any kind to
said property. Except as otherwise required by law, Employee agrees that during
his or her employment with the Corporation and after the termination of that
employment, and irrespective of the reason for such separation, whether
voluntary or involuntary, he or she will not, either directly or indirectly,
use, access, disclose, or divulge to any unauthorized party, for his or her own
benefit or to the detriment of the Corporation, any confidential or proprietary
information of the Corporation which he or she may have acquired or been
provided during his or her employment with the Corporation, whether or not
developed or compiled by the Employee, and whether or not Employee was
authorized to have access to such information. Nothing herein shall affect
Employee’s obligations as set forth in the Patent Agreement between Employee and
the Corporation.


For the purposes of the above, the term “confidential or proprietary
information” includes, without limitation, the identity of or other facts
relating to the Corporation, its customers and accounts, its marketing
strategies, financial data, trade secrets, other intellectual property or any
other information acquired by the Employee as a result of his or her employment
with the Corporation such that if such information were disclosed, such
disclosure could act to the prejudice of the Corporation. The term “confidential
or proprietary information” does not include information that has become
generally available to the public by the act of one who has the right to
disclose such information without violating any right of the Corporation. The
term “unauthorized party” means any firm, entity (including governmental
entities), or person (whether outsiders or employees of the Corporation), who is
not specifically authorized by the Corporation to receive such confidential or
proprietary information.


Employee agrees that if he or she believes that he or she is required by law or
otherwise to reveal any confidential or proprietary information of the
Corporation, he or she or his or her attorney, except as otherwise prohibited by
law, will promptly contact NS’s Law Department prior to disclosing such
information in order that the Corporation can take appropriate steps to
safeguard the disclosure of such confidential and proprietary information.


Nothing in this paragraph or Agreement should be construed, either expressly or
by implication, as limiting the maximum protections which may be available to
the Corporation under appropriate state and federal common law or statute
concerning the obligations and duties of the Employee to protect




6



--------------------------------------------------------------------------------




the Corporation’s property and/or confidential and proprietary information,
including, but not limited to, under the federal Uniform Trade Secrets Act or
the Virginia Uniform Trade Secrets Acts. Employee also acknowledges his or her
duty to refrain from any action which would harm or have the potential to harm
the Corporation, or the Corporation’s customers, including, but not limited to,
breaching the fiduciary duties Employee owes the Corporation, both during the
Employee’s employment and after the termination of that employment.


Employee understands that nothing in this Agreement (1) prohibits or impedes
Employee from reporting possible violations of federal law or regulation to any
governmental agency or entity (including but not limited to the Department of
Justice, the Securities and Exchange Commission (SEC), the Congress, and any
agency Inspector General), from making other disclosures that are protected
under the whistleblower provisions of federal law or regulation, or from
receiving a monetary award from the SEC related to participation in an SEC
investigation or proceeding, or (2) requires Employee to obtain prior
authorization of the Corporation to make any such reports or disclosures or to
notify the Corporation of such reports or disclosures.


5.    Employee acknowledges and agrees that the breach of this Agreement, or any
portion thereof, may result in irreparable harm to the Corporation, the monetary
value of which could be difficult to establish. Employee therefore agrees and
consents that the Corporation shall be entitled to injunctive relief or such
other equitable relief as is necessary to prevent a breach by Employee of any of
the covenants or provisions contained in this Agreement. Nothing contained in
this paragraph shall be construed as prohibiting the Corporation from pursuing
any legal remedies available to the Corporation for such breach of this
Agreement, including the recovery of damages from the Employee.


6.    The parties agree that this Agreement shall be governed by and interpreted
in accordance with the laws of the Commonwealth of Virginia without regard to
Virginia’s choice of law rules. Employee consents to the personal jurisdiction
of the federal and/or state courts serving the Commonwealth of Virginia and
waives any defenses of forum non conveniens. The parties agree that any and all
initial judicial actions instituted under this Agreement or relating to its
enforceability shall only be brought in the United States District Court for the
Eastern District of Virginia, Norfolk Division or the appropriate state court in
the City of Norfolk, Virginia regardless of the place of residence or work
location of the Employee at the time of such action.


7.    Each provision and sub-provision of this Agreement shall be interpreted in
such manner as to be effective and valid under applicable law, but if any
provision or sub-provision of this Agreement shall be adjudged to be invalid
under applicable law, the remainder of the Agreement is severable and shall
continue in full force and effect. Should a court of competent jurisdiction
declare any of the provisions of paragraphs 3 or 4, or other paragraphs, invalid
or unenforceable, the parties acknowledge and agree that the court may revise or
reconstruct such invalid or unenforceable provisions to better effectuate the
parties’ intent to reasonably restrict the activity of the Employee to the
greatest extent afforded by law and needed to protect the business interests of
the Corporation.


8.    Employee understands and agrees that nothing in this Agreement creates a
contract of employment for any specific duration. The obligations contained in
this Agreement shall survive the termination of the Employee’s employment with
the Corporation, however caused, and irrespective of the existence of any claim
or cause of action by the Employee against the Corporation.


9.    This Agreement is effective as of the date of the Employee’s electronic
acceptance of both this Agreement and the corresponding Award Agreement(s) under
LTIP. The terms of this Agreement (and all associated remedial provisions of
this Agreement) shall continue until cancelled by a subsequent written agreement
between the parties.






7

